PER CURIAM.
We think that it was in the power of the commissioners to extend the area of assessment. There is nothing in the charter of the city of New York expressly forbidding such an alteration or amendment of the plan of assessment, and, while the fixing of the respective amounts to be assessed as benefits may be an exercise of the taxing power, the ascertainment and determination of the lands deemed to be benefited by the improvement is a judicial act. The propriety, however, of the proposed extension of the limit of assessment is not under review on this appeal, and no opinion is expressed thereon.
It is undisputed that the report does not express the free and unbiased judgment of even the majority members of the commission by whom it has been signed. It was made in obedience to the advice of the learned assistant corporation counsel that the power to amend or alter the district of assessment does not exist, and under the stress of a written threat to apply for the removal of the commissioners with the consequent deprivation of fees.
*1082Under the circumstances we think the order of confirmation should be reversed, with $10 costs and disbursements, and the proceedings remitted to the commissioners for further and final consideration and determination.
Order of confirmation reversed, with $10 costs and disbursements, and proceedings remitted to the commissioners for further and final consideration and determination.